DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1- 20 are currently pending and are addressed below.
Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Priority
1.	This application is a continuation-in-part of U.S. Application No. 15/426,048, filed February 6, 2017, and U.S. Application No. 16/059,035, filed August 9, 2018.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/07/2019, 12/04/2019, 03/23/2020, 10/06/2020, 01/26/2021, 03/31/2021, 11/02/2022 and 01/10/2022 are being considered by the examiner.
Claim Objections
3.	Claim 8 objected to because of the following informalities:  claim recites “losing with a central system” should be replaced with --losing with the central system--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-5, 7-10, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Charlie Rides the Elevator–Integrating Vision, Navigation and Manipulation Towards Multi-Floor Robot Locomotion” and “UBC Hackathon PR2 Rides the Elevator” to Troniak et al. in view of US2008/0302200 to Tobey.
(Note: “Charlie Rides the Elevator–Integrating Vision, Navigation and Manipulation Towards Multi-Floor Robot Locomotion” this publication has a YouTube video “UBC Hackathon PR2 Rides the Elevator” https://www.youtube.com/watch?v=6NPgToTOClw).


a motorized base configured to move the mobile robot within an environment (robot include robot boy and motorized base (as shown in fig. 5) and move around building see at least Fig. 2-3); 
a robot body on the motorized base (see at least Fig. 5) comprising and a mechanical arm (two mechanical arms see at least Fig. 1) and 
a controller (controller see at least right col. pg. 1) configured to:
identify a location of an elevator to be used; cause the motorized base to move to a location within a threshold distance from the elevator; cause the mechanical arm to press a button outside of the elevator to call the elevator at least in part a first position relative to the robot body (as shown in Fig. 1 the robot identified the elevator and move within a distance of elevator, and the robot use arm to press call button see at least abstract, right col. pg. 1, pg. 5-6 and Fig. 1-5); 
determine when elevator doors are open (once the elevator door open robot enter elevator see at least abstract); 
responsive to determining that the elevator doors are open, determine a target location in the elevator; cause the motorized base to move to the target location in the elevator (robot move to target location inside the elevator see at least abstract, pg. 2-3 and right col. pg. 6); 
cause the mechanical arm to press a button inside the elevator associated with a target floor at least in part to a second position relative to the robot body (the robot use arm to press button of the target floor see at least abstract, left col. pg.2 and pg. 5-6); 


Troniak does not explicitly disclose a rotatable ring configured to rotate horizontally around the robot body and arm extending from the rotatable ring.
However, Tobey is directed to modular hybrid robotic arm. Tobey discloses the mobile robot with rotating ring/platform with a mechanical arm that is extendible from the rotatable ring/platform, where the arm includes an end effector/ hands that can apply a force (see at least [ ¶ 16, 56-57, 61, 63, 65, 69, 81, 84, 86 & 88] and Figs. 1 & 7-12). Therefore, from the teaching of Tobey, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to provide rotating ring/platform with a mechanical arm extendible from it similar to that of the teaching of Tobey in order to enhance the positioning of the mechanical arm.

8.	Regarding claim 2, Troniak discloses wherein the mobile robot is remotely connected to a central system and receives navigation instructions from the central system, the navigation instructions identifying the target floor (the connect to server and receive navigation instruction and identify the correct floor see at least abstract, right  col. 3, pg. 3, right col. pg. 5 and fig. 2-3).  


- 64 -determining a current floor of the mobile robot (robot navigate between floors, that means knows exactly current floor see at least abstract, right col. pg. 1, Pg. 3 and pg. 5-6 and Fig. 1-5); 
comparing the current floor of the mobile robot to the target floor (the robot press button of the desired floor, that means the robot compare the current floor with target floor see at least right col. pg. 3 & left col. pg. 6); and 
responsive to determining that the current floor is below the target floor, selecting an up button (the robot select up or down based on the correct button associate with the target floor, the robot was in first floor or basement and target floor was the second floor, that means the robot press button up see at least abstract, right col. pg. 3 & left col. pg. 6).  

10.	Regarding claim 4, Troniak discloses causing the mechanical arm to press the button outside of the elevator to call the elevator (see at least abstract, right col. pg. 1 and pg. 5-6 and Fig. 1-5) further comprises: determining a current floor of the mobile robot (robot navigate between floors, that means knows exactly current floor see at least abstract, right col. pg. 1, Pg. 3 and pg. 5-6 and Fig. 1-5); comparing the current floor of the mobile robot to the target floor (the robot press button of the desired floor that means the robot compare the current floor with target floor see at least right col. pg. 3 & left col. pg. 6) and ; and 
col. pg. 3 & left col. pg. 6). 

11.	Regarding claim 5, Troniak discloses the controller is configured to generate a motion plan to exit the elevator at a next time the elevator doors open in response to the mobile robot losing connection with the central system while inside the elevator (the robot reaches the target floor and the elevator door open the robot exit the elevator, even when the robot lost connection with server the robot  exit the elevator and navigate back to lab see at least see at least abstract, right col. pg. 3 and Fig. 1-6).  

12.	Regarding claim 7, Troniak discloses wherein responsive to the mobile robot losing connection with the central system, the controller is configured to cause the mechanical arm to press a button associated with a default floor button (even when the robot lost connection with server, the robot press basement button (basement where the lab. located) and the robot exit the elevator and navigate back to lab, the examiner interprets the basement button as default button see at least see at least abstract, right col. pg. 3 & left col. pg. 6 and Fig. 1-6).  

13.	Regarding claim 8, Troniak discloses wherein responsive to the mobile robot losing connection with a central system, the controller is configured to receive information from one or more of pressure sensors, altimeters, and accelerometers 

14.	Regarding claim 9, Troniak discloses causing the motorized base to move to the target location in the elevator further comprises: aligning the one or more wheels of the motorized base to be perpendicular to the elevator doors (as shown in Fig. 5 and Video the robot move to location and align its wheels perpendicular to the elevator door); and causing the motorized base to move to the target location at a speed greater or equal to a threshold speed (move to location with a regular speed/threshold speed as shown in video).  
15.	Regarding claim 10, Troniak discloses causing the motorized base to exit the elevator further comprises: aligning the one or more wheels of the motorized base to be perpendicular to the elevator doors (as shown in Fig. 5 and video the robot aligns its wheels perpendicular to the elevator doors getting ready to exist the elevator); and 
causing the motorized base to exit the elevator at a speed greater or equal to a threshold speed (exit the elevator with a regular speed/threshold speed as shown in video).  
16.	Regarding claim 15, Troniak discloses wherein the mobile robot is configured to move into the elevator in a first direction relative to the robot body, and wherein the 

17.	Regarding claim 19, Troniak discloses the controller is further configured to: after pressing the button inside the elevator associated with the target floor, causing the mechanical arm to be folded towards the robot body (the robot use arm to press button of the target floor and robot fold its arm towards the body as shown in fig. 1 and video see at least abstract, left col. pg.2 and pg. 5-6 and Fig. 1); 

18.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over “Charlie Rides the Elevator–Integrating Vision, Navigation and Manipulation Towards Multi-Floor Robot Locomotion” and “UBC Hackathon PR2 Rides the Elevator” to Troniak et al. in view of US2008/0302200 to Tobey. Further in view of CN106323273 to Zheng.
19.	Regarding claim 6, Troniak discloses further comprising: 
responsive to exiting the elevator, accessing a semantic map including information associated with floors within a building in which the elevator operates (the robot exist elevator navigate back to floor where the lab. where the robot semantic map see at least right col. pg.1, pg. 2-4 and Fig. 1-2); 
collecting information about a surrounding environment of the mobile robot (collecting data surrounding the robot using vision and LiDAR sensors see at least left col. pg. 2-3 and pg. 4 and Fig. 1-2); 

However, Zheng is directed to robot relocation within building. Zheng discloses robot includes sensor to detect the surrounding area and compare it with the locale map and determine the matching score and the region/floor that indicate the highest score for the candidate region/area till the robot determine the correct region/floor (see at least abstract, [¶ 11, 28 &v 104-105, 107-108 & 113]). Therefore, from the teaching of Zheng, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of the matching the collected data and compare with semantic map and determine match score and select the current region/floor based on the highest matching score similar to that of the teaching of Zheng in order to enhance the robot position accuracy. 

20.	Claims 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Charlie Rides the Elevator–Integrating Vision, Navigation and Manipulation Towards Multi-Floor Robot Locomotion” and “UBC Hackathon PR2 Rides the Elevator” to Troniak et al. in view of US2008/0302200 to Tobey. Further in view of US2012/0041593 to Ichinose et al.

receiving image data describing locations of and objects within the elevator (the robot includes a vision sensor system that detect walls structure/object of inside the elevator as shown in video see at least left col. pg. 2, and pg. 6 and Fig. 1-5); 
identifying one or more open locations in the elevator that does not include the one or more individuals and objects, each of the one or more open locations comprising a size greater than or equal to the motorized base; and selecting an identified open location as the target location (once the robot enter the elevator analyze the detect data and select an open space and move and stand in the open space that fit motorize base size as shown in video).  
Troniak does not explicitly disclose image data describe location one or more individuals.
However, Ichinose is directed to elevator system that autonomous mobile robot takes together with person. Ichinose discloses a robot include vision sensor that detect individual inside the elevator as shown in (Fig. 4, 7-8 and 13) and then robot move to available open space that fit the robot base (see at least [¶ 65-71] and Fig. 1-20D)
Therefore, from the teaching of Ichinose, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of detecting individuals inside the elevator and select an open space similar to that of the teaching of Ichinose in order to enhance safety. 


receiving image data describing locations of objects within the elevator (the robot includes a vision sensor system that detect walls structure/object of inside the elevator as shown in video see at least left col. pg. 2, and pg. 6 and Fig. 1-5); 
Troniak does not explicitly disclose image data describe location one or more individuals; determining whether there is an open location associated with at least an area of the motorized base in the elevator that does not include the one or more individuals and objects; and responsive to determining that there is no open location, causing the mobile robot to wait for a next elevator.  
However, Ichinose discloses a robot include vision sensor that detect individual inside the elevator as shown in (Fig. 4, 7-8 and 13) and determine if there is an open space that fit the robot base for the ride the elevator then the robot wait for next elevator (see at least [¶ 65-71, 77 & 109] and Fig. 1-20D). Therefore, from the teaching of Ichinose, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of if there no space that is open of the robot ride the elevator the robot waits for the next elevator similar to that of the teaching of Ichinose in order to enhance safety. 

23.	Regarding claim 13, Troniak and Tobey in combination disclose all the limitations of claim 1 as discussed above, furthermore, Troniak discloses causing the mechanical arm to press the button outside of the elevator to call the elevator (the robot use arm to press call button see at least abstract, right col. pg. 1, pg. 5-6 and Fig. 1-5); 

Troniak does not explicitly disclose wherein the controller is further configured to: responsive to determining that there is no open location, causing the mobile robot to detect the elevator doors closing; and after the elevator doors are closed completely, 
However, Ichinose discloses the robot determine there is no open space available for the robot to ride the elevator, then the elevator controller close the doors and the robot call request for elevator (see at least  [¶ 77, 109 & 130]) Therefore, from the teaching of Ichinose, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of if there no space that is open of the robot ride the elevator, the elevator controller closes doors and the robot call request for elevator similar to that of the teaching of Ichinose in order to enhance safety. 

24.	Regarding claim 14, Troniak and Tobey in combination disclose all the limitations of claim 1 as discussed above, Troniak does not explicitly disclose wherein the controller is further configured to: responsive to determining that the elevator doors are open, determine a number of people already in the elevator; accessing a semantic map of the elevator, the semantic map including a maximum occupancy of the elevator; comparing the maximum occupancy of the elevator to the number of people already in the elevator; and responsive to the number of people already in the elevator being equal 
However, Ichinose discloses the system determine the number of human users within the elevator, the system determine the maximum occupancy based on the map, and determine that there is no open space for robot to fit within the elevator due the maximum occupancy was reach, then the robot wait of the next elevator (see at least [¶ 011, 100 & 109]). Therefore, from the teaching of Ichinose, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of determining there is no open space for robot to fit within the elevator due the maximum occupancy was reach, then the robot wait of the next elevator similar to that of the teaching of Ichinose in order to enhance safety. 

25.	Regarding claim 18, Troniak and Tobey in combination disclose all the limitations of claim 1 as discussed above, Troniak discloses the controller is further configured to: cause the mechanical arm to press a button inside the elevator associated with opening the door or keeping the door open (the robot use arm to press button of the target floor see at least abstract, left col. pg.2, right col. pg. 3 and pg. 5-6).
Troniak does not explicitly disclose identify an individual outside of the elevator approaching the elevator, the individual within a threshold distance from the elevator.
However, Ichinose discloses the robot detects the user outside elevator within distance as shown in Fig. 2&3. Therefore, from the teaching of Ichinose, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify . 

26.	Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Charlie Rides the Elevator–Integrating Vision, Navigation and Manipulation Towards Multi-Floor Robot Locomotion” and “UBC Hackathon PR2 Rides the Elevator” to Troniak et al. in view of US2008/0302200 to Tobey. further in view of US2008/0184375 to Nonaka et al.
25.	Regarding claim 16, Troniak and Tobey in combination disclose all the limitations of claim 1 as discussed above, Troniak further discloses the controller is further configured to: identify a location of an access control system associated with the elevator that is outside of the elevator (the robot identify the control access panel see at least left col. pg. 7 and Fig. 1); cause the motorized base to move to a location within a threshold distance from the access control system (the robot identify the control access panel and move within a distance to control panel as shown in Fig. 1see at least left col. pg. 7 and Fig. 1);
causing the motorized base to move to the location within the threshold distance from the elevator to press the button outside of the elevator to call the elevator (as shown in Fig. 1/video the robot identified the elevator and move within a distance of elevator, and the robot use arm to press call button see at least abstract, right col. pg. 1, pg. 5-6 and Fig. 1-5)
Troniak does not explicitly disclose present access control credentials to the access control system; and responsive to the access control system granting access. 

Therefore, from the teaching of Nonaka, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of robot proving its credential to access the elevator similar to that of the teaching of Ichinose in order to enhance security. 

27.	Regarding claim 17, Troniak and Tobey in combination disclose all the limitations of claim 1 as discussed above, Troniak further discloses the controller is further configured to: identify a location of an access control system associated with the elevator that is inside of the elevator (the robot identify the control access panel as shown in video see at least left col. pg. 7 and Fig. 1 & video);  - 67 -cause the motorized base to move to a location within a threshold distance from the access control system (as shown in Fig. 1 the robot move within a distance from the control panel); causing the motorized base to move to the target location in the elevator (robot move to target location inside the elevator see at least abstract, pg. 2-3 and right col. pg. 6); 
Troniak does not explicitly disclose present access control credentials to the access control system; and responsive to the access control system granting access. 
Nonaka is directed to autonomous mobile robot accessing authorize building. Nonaka discloses the robot generate a specific code to access an elevator, the robot provide the access code either outside or inside the elevator see at least [¶ 343]. Therefore, from the teaching of Nonaka, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of robot proving . 
Conclusion
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RACHID BENDIDI/Primary Examiner, Art Unit 3667